DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Claims 4 and 9 have been cancelled.
Claims 1-3, 5-8 and 10-16 are currently pending.
Response to Arguments
Applicant's arguments filed on 11/02/2021 have been fully considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-3, 5-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2016/0277954 A1, hereinafter “Frenne”) in view of Furuskog et al. (US 2016/0301505 A1, hereinafter “Furuskog”).
As to claim 1:
Frenne discloses a channel state information processing method (see Abstract; Fig. 13), comprising: 
configuring, by a network device, at least one piece of channel state information (CSI) reporting configuration information and resource configuration information corresponding to the at least one piece of CSI reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI- RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI-RS resource set comprises at least one of a non-zero power channel state information-reference signal (NZP CSI-RS) resource or a zero power channel state information-reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]), wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]); and 
sending, by the network device, the at least one piece of CSI reporting configuration information and the resource configuration information corresponding to the at least one piece of CSI reporting configuration information to a terminal device (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019] see Fig. 13 elements 800 and 802).
	Frenne does not explicitly disclose wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis.  
	However, Furuskog discloses wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis (“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]).
As to claim 2:
Frenne discloses a channel state information processing method (see Abstract; Figs. 13 and 17), comprising: 
performing, by a terminal device (wireless device 14; Figs. 13 and 17; [0116]), measurement (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI-RS resource set comprises at least one of a non-zero power channel state information-reference signal (NZP CSI-RS) resource or a zero power channel state information-reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]); and 
sending, by the terminal device (wireless device 14; Figs. 13 and 17; [0116]), a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report, and wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]).
Frenne does not explicitly disclose wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis.  
(“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]).
As to claim 3:
Frenne discloses a network device (base station 12; see Figs. 13 and 15; [0113]), comprising at least one processor (processor(s) 18; see Fig. 15; [0113]), one or more memories (memory 20; see Fig. 15; [0113]), and a transceiver (transceiver(s) 26; see Fig. 15; [0113]), wherein: 
the one or more memories are coupled to the at least one processor and store programming instructions for execution by at least one processor (“software that is stored in the memory 20 and executed by the at least one processor 18”; see Fig. 15; [0113]) to configure at least one piece of channel state information (CSI) reporting configuration information and resource configuration information corresponding to the at least one piece of CSI reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI- RS resource set comprises at least one of a non-zero power channel state information- reference signal (NZP CSI-RS) resource or a zero power channel state information- reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]), wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]); and 
(transceiver(s) 26; see Fig. 15; [0113]) is configured to send the at least one piece of CSI reporting configuration information and the resource configuration information corresponding to the at least one piece of CSI reporting configuration information to a terminal device (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019] see Fig. 13 elements 800 and 802).
Frenne does not explicitly disclose wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis.  
	However, Furuskog discloses wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis (“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]).
As to claim 5:    
(transceiver 26; Fig. 15) is further configured to send measurement resource indication information to the terminal device (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; [0096]), wherein the measurement resource indication information instructs the terminal device to perform measurement based on N CSI-RS resource sets, wherein the N CSI- RS resource sets are N of M CSI-RS resource sets (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets), and wherein the M CSI-RS resource sets are all CSI-RS resource sets corresponding to the at least one piece of CSI reporting configuration information (“Further, a single set of K CSI-RS resources may be configured for all CSI processes of the wireless device 14 (i.e., the same set of K CSI-RS resources is used for all CSI processes). However, in other embodiments, a separate set of CSI-RS resources may be configured for each CSI process. In some particular embodiments, the base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beam directions or beams as seen by the base station 12”; Fig. 9; [0095] “CSI processes for CSI reporting”; [0031]; [0078]), wherein M and N are positive integers, and 1 < N < M (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets (i.e., 1 < CSI-RS resources < set(s) of CSI-RS resources)).  
As to claim 6:
The combined system/method of Frenne and Furuskog discloses the invention set forth above.  Frenne further discloses the transceiver (transceiver 26; Fig. 15) is further configured to send reporting indication information to the terminal device (see at least element 402 of Fig. 9; [0094]-[0097]), wherein the reporting indication information instructs the terminal device to report L CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports), and wherein the L CSI reports are L of N' CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports and CSI report(s) elements 406 and 410 = N’ CSI reports) corresponding to the N CSI-RS resource sets (corresponding to CSI-RS resources; see at least Fig. 9 element 402; [0094]-[0097] CSI-RS resources(s)=N CSI-RS resource sets), wherein L and N' are positive integers, 1 < L < N', and N < N' (see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]).  
As to claim 7:    
The combined system/method of Frenne and Furuskog discloses the invention set forth above.  Frenne further discloses the reporting indication information further indicates an identifier of a CSI-RS resource set corresponding to each of the L CSI reports, or the reporting indication information further instructs the terminal device to report an identifier of a CSI-RS resource set corresponding to each of the L CSI reports (“the base station 12 dynamically configures CSI-RS resource(s) for measurement from the set(s) of CSI-RS resources (step 402). This dynamic configuration is performed by dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement. In some embodiments, the dynamic configuration is transmitted via an uplink scheduling grant message, a downlink assignment, a message on a dedicated control channel, a DCI message, or a LTE MAC Control Element (CE). The dynamic configuration is used for at least one subsequent CSI report. In some embodiments, the dynamic configuration is to be used for only one subsequent CSI report. In other embodiments, the dynamic configuration is to be used for CSI reports until a new dynamic configuration is received”…”Notably, the wireless device 14 may include an indication of the CSI-RS resource(s) used for the CSI report(s) (or some other indication that the dynamically configured CSI-RS resource(s) were used for the CSI report(s)) in the CSI report(s) or provide such an indication to the base station 12 via a separate message(s)” see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]).
As to claim 8:
Frenne discloses a terminal device (wireless device 14; Figs. 13 and 17; [0116]), comprising at least one processor (processor 40; [0116]), one or more memories (memory 42; [0116]), and a transceiver (transceiver 44; [0116]), wherein: 
the one or more memories are coupled to the at least one processor and store programming instructions for execution by at least one processor (see [0116]-[0117]) to perform measurement (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information- reference signal (CSI-RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI-RS resource set comprises at least one of a non-zero power channel state information-reference signal (NZP CSI-RS) resource or a zero power channel state information-reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]); and 
the transceiver (transceiver 44; [0116]) is configured to send a CSI measurement result to a network device (base station 12; Fig. 13), wherein the CSI measurement result comprises a CSI report, and wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]).
Frenne does not explicitly disclose wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis.  
	However, Furuskog discloses wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis (“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]).
As to claim 10:
The combined system/method of Frenne and Furuskog discloses the invention set forth above.  Frenne further discloses wherein the programming instructions are for execution by the at least one processor to: perform measurement based on the resource configuration information that corresponds to the at least one piece of CSI reporting configuration information and that is used for channel measurement (“wireless device 14 performs measurement(s) on the dynamically configured NZP CSI-RS resource(s) and CSI-IM resource(s) (step 804). The measurement(s) on the NZP CSI-RS resource(s) is measurement(s) of a desired signal, whereas the measurement(s) on the CSI-IM resource(s) is measurement(s) of interference, as will be appreciated by one of ordinary skill in the art upon reading this disclosure. The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806). Notably, the wireless device 14 may include an indication of the NZP CSI-RS and CSI-IM resource(s) used for the CSI report(s)”; [0107]-[0109]); and perform measurement based on the resource configuration information that corresponds to the at least one piece of CSI reporting configuration information and that is used for interference measurement (“wireless device 14 performs measurement(s) on the dynamically configured NZP CSI-RS resource(s) and CSI-IM resource(s) (step 804). The measurement(s) on the NZP CSI-RS resource(s) is measurement(s) of a desired signal, whereas the measurement(s) on the CSI-IM resource(s) is measurement(s) of interference, as will be appreciated by one of ordinary skill in the art upon reading this disclosure. The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806). Notably, the wireless device 14 may include an indication of the NZP CSI-RS and CSI-IM resource(s) used for the CSI report(s)”; [0107]-[0109]). 
As to claim 11:
The combined system/method of Frenne and Furuskog discloses the invention set forth above.  Frenne further discloses the programming instructions are for execution by the at least one processor (processor 40; Fig. 17) to perform measurement  based on a resource set indicated by measurement resource indication information sent by the network device (“base station 12…transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see at least elements 404 and 406 of Fig. 9; [0096]), wherein the measurement resource indication information instructs the terminal device to perform measurement based on N CSI-RS resource sets, wherein the N CSI-RS resource sets are N of M CSI-RS resource sets (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets), and wherein the M CSI-RS resource sets are all CSI-RS resource sets corresponding to the at least one piece of CSI reporting configuration information (“Further, a single set of K CSI-RS resources may be configured for all CSI processes of the wireless device 14 (i.e., the same set of K CSI-RS resources is used for all CSI processes). However, in other embodiments, a separate set of CSI-RS resources may be configured for each CSI process. In some particular embodiments, the base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beam directions or beams as seen by the base station 12”; Fig. 9; [0095] “CSI processes for CSI reporting”; [0031]; [0078]), wherein M and N are positive integers, and 1 ≤ N ≤ M (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets (i.e., 1 < CSI-RS resources < set(s) of CSI-RS resources)).
As to claim 12:
(transceiver 44; Fig. 17) is configured to send a CSI measurement result to the network device based on reporting indication information sent by the network device (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097]), wherein the CSI measurement result comprises L CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports), and wherein the L CSI reports are L of N' CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports and CSI report(s) elements 406 and 410 = N’ CSI reports) corresponding to the N CSI-RS resource sets (corresponding to CSI-RS resources; see at least Fig. 9 element 402; [0094]-[0097] CSI-RS resources(s)=N CSI-RS resource sets), wherein L and N' are positive integers, 1 ≤ L ≤ N', and N ≤ N' (see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]).
As to claim 13:
The combined system/method of Frenne and Furuskog discloses the invention set forth above.  Frenne further discloses the reporting indication information further indicates an identifier of a CSI-RS resource set corresponding to each of the L CSI reports, or the CSI measurement result further comprises an identifier of a CSI-RS resource set corresponding to each of the L CSI reports (“the base station 12 dynamically configures CSI-RS resource(s) for measurement from the set(s) of CSI-RS resources (step 402). This dynamic configuration is performed by dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement. In some embodiments, the dynamic configuration is transmitted via an uplink scheduling grant message, a downlink assignment, a message on a dedicated control channel, a DCI message, or a LTE MAC Control Element (CE). The dynamic configuration is used for at least one subsequent CSI report. In some embodiments, the dynamic configuration is to be used for only one subsequent CSI report. In other embodiments, the dynamic configuration is to be used for CSI reports until a new dynamic configuration is received”…”Notably, the wireless device 14 may include an indication of the CSI-RS resource(s) used for the CSI report(s) (or some other indication that the dynamically configured CSI-RS resource(s) were used for the CSI report(s)) in the CSI report(s) or provide such an indication to the base station 12 via a separate message(s)” see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]). 
As to claim 14:
Frenne discloses a non-transitory computer readable storage medium (a non-transitory computer readable medium; [0116]-[0117]), comprising instructions, wherein when the instructions on a computer, the computer performs a channel state information processing method (see Figs. 13, 17; [0107]-[0108]; [0116]-[0117]), and wherein the method comprises: 
performing, measurement (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI-RS resource set comprises at least one of a non-zero power channel state information-reference signal (NZP CSI-RS) resource or a zero power channel state information-reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]); and 
Page: 7of12	sending, a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report, and wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]).  

	However, Furuskog discloses wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis (“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]).
As to claim 15:
Frenne discloses a chip, wherein the chip comprises a processor and interface (see Figs. 17-18; [0116]-[0118]), wherein the processor is configured to implement a channel state information processing method (see Abstract; Figs. 13 and 17), and wherein the method comprises: 
performing, measurement (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI-RS resource set comprises at least one of a non-zero power channel state information-reference signal (NZP CSI-RS) resource or a zero power channel state information-reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]); and 
sending, a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report, and wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]).  
Frenne does not explicitly disclose wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis.  
	However, Furuskog discloses wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis (“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]).
As to claim 16:
Frenne discloses a chip, wherein the chip comprises a processor and a memory, wherein the memory stores a program instruction, and the processor is configured to read and execute the program instruction (see Figs. 17-18; [0116]-[0118]) to implement a channel state information processing method (see Abstract; Figs. 13 and 17), and wherein the method comprises: 
(“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources (step 800)”… “After configuring the set(s) of K CSI-RS resources, the base station 12 dynamically configures NZP CSI-RS resource(s) and CSI-IM resource(s) for measurement from the set(s) of CSI-RS resources (step 802)”; [0107]-[0108] “In the context of LTE, the resources (i.e., the REs) available for transmission of CSI-RS are referred to as ‘CSI-RS resources,’ In addition, there are also ‘CSI-IM resources.’”; [0019]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“the base station 12 to dynamically configure NZP CSI-RS resource(s) and CSI-IM resource(s)”; [0107]-[0108] “configuration of CSI-RS resources in general, it should be noted that these CSI-RS resources are… NZP CSI-RS resources and/or CSI-IM resources”; [0107] NZP CSI-RS resource(s) and CSI-IM resource(s) = two pieces of resource configuration information), wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“the base station 12 to dynamically configure …  CSI-IM resource(s)”; [0107]-[0108] “a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107] “The interference is measured in a configured CSI-IM resource”; [0015]), wherein the CSI-RS resource set comprises at least one of a non-zero power channel state information-reference signal (NZP CSI-RS) resource or a zero power channel state information-reference signal (ZP CSI-RS) resource (“a second set of CSI-IM resources (which may also be referred to as ZP CSI-RS resources)”; [0107]); and 
sending, a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report, and wherein the CSI-RS resource set corresponds to at least one CSI report (“The wireless device 14 transmits a corresponding CSI report(s) to the base station 12 based on the measurements on the dynamically configured CSI-RS resource(s) and CSI-IM resource(s) (step 806)”; [0109] “This indication may be, for example, an indication (e.g., an index) of the CSI-RS resource(s) used for the CSI report(s) or any other suitable indication.”; [0105]).
Frenne does not explicitly disclose wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis.  
	However, Furuskog discloses wherein the CSI-RS resource set corresponds to at least one interference measurement hypothesis (“CSI-RS resource(s) in the set having a measurement purpose of an external interference measurement can be included in a hypothesis”; Fig. 6; [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of Furuskog into Frenne’s system/method as it would allow the CSI-RS resource set to correspond to at least one interference measurement hypothesis.  Such combination would have been obvious as the references are from
analogous art, where a motivation would have been to derive the correct CSI and improve CSI-RS configuration, thereby improving on cellular communications (Furuskog; [0016]; [0029]; [0115]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476